Case 6:18-cv-00429-JDK-KNM Document 65 Filed 09/09/21 Page 1 of 3 PageID #: 512




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
JAMAR CONRAD CHAMBERS,                      §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:18-cv-429-JDK-KNM
                                            §
JEFFREY CATOE, et al.,                      §
                                            §
      Defendants.                           §
                                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Jamar Chambers, a former Texas Department of Criminal Justice

 inmate proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983.

 The case was referred to United States Magistrate Judge K. Nicole Mitchell for

 findings of fact, conclusions of law, and recommendations for disposition.

       Before the Court is Defendants Deadra Martin and Wando Oliver’s motion for

 summary judgment for failure to exhaust administrative remedies. Docket No. 36.

 On March 9, 2021, Judge Mitchell issued a Report recommending that the Court

 grant Defendants motion for summary judgment. Docket No. 54. Plaintiff filed

 objections. Docket No. 60.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United



                                           1
Case 6:18-cv-00429-JDK-KNM Document 65 Filed 09/09/21 Page 2 of 3 PageID #: 513




 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

          In his objections, Plaintiff states that after he was injured, he was placed in a

 pre-hearing detention cell for twenty-one days with a broken hand. Docket No. 60.

 During that time, he says he asked for Step One grievances but was “met with the

 normal resistance an offender receives when in lockup.” Id. When he finally received

 a form, he had a neighbor complete it for him. Id. Plaintiff states he turned this

 grievance in on the same day as his sick call request, but he did not know it had been

 lost until after the fifteen-day grievance window had expired. Id. He notes that he

 is not a lawyer and has no control over the “corrupt prison system.” Id. Plaintiff

 argues that he tried to exhaust administrative remedies even if he was late and that

 exhaustion of administrative remedies should not supersede his Eighth Amendment

 rights. Id.

          Plaintiff’s conclusory and unsubstantiated assertion that he initiated the

 applicable grievance procedure on November 28, 2016 does not create a genuine

 dispute as to his exhaustion of the administrative remedies.1 While he filed two

 grievances in January 2017, neither Step One grievance mentioned the incident

 forming the basis of his claims against these Defendants. Instead, Plaintiff waited




 1   Judge Mitchell correctly observed: “Otherwise, a prisoner could defeat the exhaustion requirement
     by the simple expedient of claiming he filed a grievance which was never processed, or attaching
     post-dated grievance forms to his complaint and claiming that the prison officials refused to process
     his grievances.” Docket No. 54 at 9 n.1 (citing Wall v. Black, No. 5:08-cv-274, 2009 WL 3215344,
     at *6 (S.D. Miss. Sept. 30, 2009)).


                                                     2
Case 6:18-cv-00429-JDK-KNM Document 65 Filed 09/09/21 Page 3 of 3 PageID #: 514




 almost a year before filing a grievance concerning this incident. Judge Mitchell

 correctly determined that this lengthy delay demonstrated a lack of reasonable

 diligence, which is required for equitable tolling of a limitations period. See, e.g.,

 Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990). Further, exhaustion of

 administrative remedies prior to filing suit is mandatory and a prisoner civil rights

 lawsuit must be dismissed if available administrative remedies were not exhausted.

 Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012).

        Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 54) as

 the opinion of the District Court. The Court hereby GRANTS Defendants Deadra

 Martin and Wanda Oliver’s motion for summary judgment (Docket No. 36) and

 DISMISSES Plaintiff’s claims against Defendants Martin and Oliver without

 prejudice for failure to exhaust the required administrative remedies. The dismissal

 of these claims and parties shall have no effect upon the remaining claims and parties

 in this case.

            So ORDERED and SIGNED this 9th day of September, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                           3
